DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, in the last paragraph, note that the recitation of “the second substrate --- a dopant concentration in the second substrate different” appears to be incomplete. It is suggested that the last paragraph be rewritten as --the second substrate comprising a semiconductor material, wherein the second region has a higher dopant concentration than rest of the regions of the second substrate. --  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, note that the recitation of “a low resistance region having a resistance value of 5x103  to 5x107 ” appears to be very broad and to some extent vague since many materials can read on this resistance value depending on the thickness and area of the region in question, for example a prior art Goto et al. (US 2019/0007022) with a with a bonding layer 2 of Si(1-x)Ox  of resistivity 5.8x103 .cm in between the piezoelectric layer 4 and the supporting layer 1, could read on this claim with a dimension of 0.01um (thickness) against a bulk wave with an arbitrary area of 10-6 cm2 (Goto: §0041).  Si(1-x)Ox  being a common material used in boding a piezoelectric substrate with a supporting substrate of Si with representative thickness any arbitrary area could read on that resistance for the bonding layer. Hence perhaps claiming the resistivity of the bonding layer would be more appropriate and definite claim limitation. Appropriate clarification is needed.  
In claim 5, note that the recitation of “in the first region, a ratio of an element configuring ----- in the other region”, sounds indefinite for the following reasons
a) There is insufficient antecedent basis for this limitation “the other region”.
b) “ratio of an element” is indefinite because ratio has to be at least of two elements. If “stoichiometric ratio” of the composition of the first substrate is meant, that needs to be claimed, otherwise just “ratio of an element” doesn’t carry the same meaning.
c) “second substrate” is associated with the second region, elsewhere in the embodiment, therefore stoichiometric composition of second substrate in relation to the “first region” is not clear.
In claim 6, note that the recitation of “the second region contains a larger amount of an element configuring the first substrate”, sounds indefinite because the “second region” is associated with the second substrate elsewhere in the embodiment, therefore stoichiometric composition of the first substrate in relation to the “second region” is not clear.        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2019/0007022).
Regarding claim 1, Goto discloses in Fig. 2(c) an acoustic wave element (7) comprising:
an IDT electrode comprising a plurality of electrode fingers (6) and exciting a surface acoustic wave (§0039),
a first substrate (4A) comprising an upper surface (4c) on which the IDT electrode (6) is located, the first substrate being configured by a piezoelectric crystal (the piezoelectric single crystal substrate 4A, §0031) and per claim 3, Goto also teaches that the piezoelectric single crystal substrate 4 is a lithium tantalate (LT) substrate of 46° Y-cut X-propagation LT substrate (§0059) and per claim 9, the piezoelectric single crystal substrate 4 has a thickness 60 μm, and it is well known that at cellular band RF, wavelength in LT is typically 3 um (please see the extraneous reference, Clairet et al. “New generation of composite substrates based on a layer of LiTaO3 on silicon for surface acoustic waves component”, HAL Id: hal-03231876 https://hal.archives-ouvertes.fr/hal-03231876 Submitted on 21 May 2021), hence the thickness of the first  substrate is 20, and 
a second substrate (the supporting body 1, §0036) bonded (through the bonding layer 2) to a side where a lower surface (4a) of the first substrate (4A) is located,
wherein either of a second region (the bonding layer 2A) which continues from the lower surface (4a) of the first substrate toward a side where the second substrate is located,
Goto although not explicit about the resistance range for the region, however, mentions a resistivity range of the bonding layer 2 of Si(1-x)Ox  of resistivity 5.8x103 .cm  to 1x108 .cm (§0042) in between the piezoelectric layer 4 and the supporting layer 1, wherein the thickness of the layer being 0.01um (§0043) against a bulk wave with an area of 10-6 cm2 (10 μm x 10 μm, §0069) this resistivity range with thickness of 0.01um would yield a resistance range of  5.0x103   to 5x107 . And also, per claim 8, Goto also teaches an overlapping range of 10 nm-500 nm for the thickness of the bonding layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have chosen a specific area of the boding layer and yield a resistance between a range of 5.0x103  to 5x107  for the bonding layer of Goto, Si(1-x)Ox  being a common material used in boding a piezoelectric substrate with a supporting substrate of Si with representative thickness with representative area. Goto although didn’t identify the resistance as low resistance, however, the low or high is relative term and so long as the claim doesn’t compare the resistance with the resistance of any other substance or region and only limit the resistance within a range and Goto’s bonding layer reads on this range of resistance, Goto reads on claim 1 of the invention. 
Status of prior art rejections regarding claims 2, 4-7
Although no prior art rejection was made against claims 2 and 4-7; the lack of a prior art rejection should not be construed that other claims are allowable over any prior art. In view of the indefiniteness issue raised with respect to claim 1 which if not clarified, the examiner is unable to make any meaningful prior art rejection against claims 2, and 4-7 which raise issues in terms of layer compositions. However, upon the resolution of the indefiniteness issue with respect to claim 1, prior art rejections may or may not be necessary for other claims, as deemed appropriate by the examiner. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843